UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53591 Ridgewood Energy X Fund, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-0870318 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 1, 2013 the Fund had 477.8874 shares of LLC Membership Interest outstanding. Table of Contents PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of June 30, 2013 and December 31, 2012 1 Unaudited Condensed Statements of Operations for the three and six months ended June 30, 2013 and 2012 2 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2013 and 2012 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) June 30, 2013 December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities - Salvage fund 51 Production receivable Other current assets 4 Total current assets Salvage fund Other assets 89 89 Oil and gas properties: Advances to operators for working interests and expenditures 21 - Proved properties Equipment and facilities – in progress 61 Less:accumulated depletion, depreciation and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities And Members' Capital Current liabilities: Due to operators $ $ Accrued expenses 48 40 Asset retirement obligations 51 Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 5) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (500 shares authorized; 477.8874 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended June 30, Six months ended June 30, Revenue Oil and gas revenue $ Expenses Depletion, depreciation and amortization Dry-hole costs 2 96 Management fees to affiliate (Note 4) Operating expenses General and administrative expenses 86 Total expenses (Loss) income from operations ) Other income (loss) 7 8 14 ) Net (loss) income $ ) $ $ $ Manager Interest Net income $ Shareholder Interest Net (loss) income $ ) $ $ ) $ Net (loss) income per share $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Six months ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and amortization Dry-hole costs 96 Derivative instrument loss - 59 Derivative instrument settlements - 6 Changes in assets and liabilities: Decreasein production receivable Decrease in other current assets 63 67 Increase (decrease) in due to operators 88 ) Increase (decrease) in accrued expenses 8 (7
